Citation Nr: 9935795	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-03 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) decision, dated August 21, 
1997, which denied an effective date earlier than July 3, 
1990, for an award of Dependency and Indemnity Compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  He was a Prisoner of War (POW) of the German 
Government from August 1944 to May 1945.  The veteran expired 
in March 1983.  The appellant is the veteran's widow.

This case comes before the Board on motion by the moving 
party alleging clear and unmistakable error in an August 1997 
decision.


FINDINGS OF FACT

1.  In an August 1997 decision, the Board denied the 
appellant's claim for an effective date earlier than July 3, 
1990, for an award of Dependency and Indemnity Compensation 
benefits.

2.  The Board's August 1997 decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's August 1997 decision did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 1998); 
38 C.F.R. §§ 20.1400-20.1411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board denied the appellant's claim for an effective date 
earlier than July 3, 1990, for an award of Dependency and 
Indemnity Compensation (DIC) benefits in an August 1997 
decision.  This determination was predicated upon a finding 
that the effective date of the award of DIC, based on service 
connection for the cause of the veteran's death, was the date 
of receipt of the reopened claim upon which benefits were 
ultimately granted.  In this case, it was noted that the 
appellant's earlier claims for service connection for the 
cause of the veteran's death were denied by the Board and, 
thus, became final.  Specifically, it was noted that 
entitlement to service connection for the cause of the 
veteran's death was not established, based upon the 
presentation of new and material evidence, until after the 
receipt of a May 1990 autopsy protocol report on July 3, 
1990, and supplemental medical opinion evidence.  Following a 
review of this evidence, and with all reasonable doubt 
apparently resolved in the appellant's favor, it was 
determined that the evidence established that the veteran's 
service-connected disability caused or contributed to the 
cause of his death.  Further, it was noted that the effective 
date for an award of compensation based upon a reopened 
claim, as here, was the date of receipt of the claim upon 
which the grant of benefits was based.  In this instance, the 
award of benefits was predicated upon the appellant having 
submitted a reopened claim for Dependency and Indemnity 
Compensation on July 3, 1990.  Accordingly, the effective 
date of the payment of an award of DIC benefits based upon 
her reopened claim was the first day of the calendar month 
following receipt of the claim upon which benefits were 
granted.  Thus, the effective date of the award for DIC 
benefits, based on service connection for the cause of the 
veteran's death, is August 1, 1990.

Following the Board's August 1997 decision, the moving party 
submitted a statement which was construed as a request for 
reconsideration of that determination.  Reconsideration of 
the determination was denied in June 1998.  At that time, the 
appellant was informed that the Board was in the process of 
promulgating regulations regarding revision of prior Board 
decisions on the grounds of clear and unmistakable error 
(CUE), and had decided to defer determinations on all such 
requests until these regulations had been finalized.  In 
March 1999, the Board provided to the moving party a copy of 
the pertinent regulations regarding a request for CUE review 
of a Board decision.  She was advised to review the pertinent 
regulations and specifically confirm that she wished to 
proceed with CUE review. 

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1404(b)), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.  

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's August 1997 decision contains CUE.  As the Board 
pointed out, the appellant did not successfully reopen her 
claim for DIC benefits, based on service connection for the 
cause of the veteran's death, until receipt of the May 1990 
autopsy report, which identified findings of pulmonary artery 
thromboembolism with coexisting intrapulmonary emboli and 
pulmonary infarction, and characterized such findings an 
accessory contributory factor in bringing about the veteran's 
death.  Moreover, opinion evidence from a VA pathologist 
further noted a commonality regarding the incidence of 
pulmonary emboli in individuals with vascular problems such 
as that for which the veteran was service-connected.  The 
moving party has maintained that the effective date of the 
award should be from the date of her initial claim for 
benefits.  Such an allegation does not constitute a valid 
claim of CUE.  As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the correct facts, as set forth in the medical 
records and supplemental evidence assembled in the claims 
folder were before the Board at the time of the August 1997 
decision.  This evidence clearly demonstrates that Board 
decisions in 1987 and 1989 denied the appellant's earlier 
claims for service connection for the cause of the veteran's 
death and were final.  It was the subsequent determination 
that the cause of the veteran's death was related to his 
service-connected disability as opined in the medical opinion 
evidence received in July 1990 and thereafter, that was the 
basis for the grant of benefits in the September 1992 rating 
action.  Further, the assignment of the effective date for 
the award of DIC benefits based upon the date of receipt of 
the reopened claim is not an "undebatable" error.  The 
August 1997 Board decision was, therefore, consistent with 
and supported by the law then applicable for determining the 
effective date for an award of compensation benefits based 
upon a reopened claim.  Accordingly, the Board determines 
that the denial of an effective date prior to July 3, 1990 
for the award of DIC benefits, based on service connection 
for the cause of the veteran's death, was a reasonable 
exercise of adjudicatory judgment and did not involve clear 
and unmistakable error.

Similarly, the Board would also note that the arguments 
raised by the appellant and on her behalf by the service 
representative relate to the interpretation and evaluation of 
the evidence.  In this respect, generic allegations of error 
concerning not only the 1997 decision, but the 1987 and 1989 
Board decisions were also raised, but not necessarily the 
discrete issue of CUE.  It was generally asserted that the 
Board erred in not granting dependency and indemnity benefits 
in 1987 and 1989, without identifying the precise nature of 
the allegations of error.  In an attempt to support that 
argument, the facts are argued to be inconsistent with the 
1987 and 1989 denials of service connection for the cause of 
the veteran's death.  That line of argument clearly 
represents an example of disagreement with respect to the 
manner in which the evidence was interpreted and evaluated, 
and as such cannot constitute a basis for a finding of CUE in 
this case.  See 38 C.F.R. § 20.1403(d)(3)); see also Luallen, 
supra.

Following a careful and considered review of the evidence of 
record, the Board concludes that the moving party has not set 
forth specific allegations of error, either of fact or law, 
in the August 1997 decision by the Board.  

Accordingly, in the absence of any additional allegations, 
the motion is denied.


ORDER

The motion for revision of the Board decision, dated August 
21, 1997, on the grounds of clear and unmistakable error is 
denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

